Citation Nr: 9934345	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for chronic ear infections.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The appellant had service with the Massachusetts National 
Guard from May 1988 to October 1988.  

This appeal arises from a May 1995 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
chronic ear infections.  


REMAND

The appellant asserts, in essence, that service connection is 
warranted for chronic ear infections.  He claims that he had 
ear infections prior to service, however, he was medically 
cleared prior to service.  He maintains that after he entered 
basic training, his ears worsened substantially, and he was 
released from duty.  Thereafter, he claims that he had 
surgery and a replacement eardrum, all of which he attributes 
to his basic training.  He alleges that the yelling, 
mountainous area, cold, and rainy weather all caused his 
disability.  

The Board of Veteran's Appeals (Board) notes that the 
appellant had a very short period of service from May 1988 to 
October 1988.  However, it is not clear whether the 
appellant's service was active duty for training or inactive 
duty for training.  His report of separation appears to 
indicate that his service was inactive duty for training.  
This separation also indicates that he was previously 
discharged by the active army.  This is not reflected in the 
claims folder.  A June 1988 Entrance Physical Standards Board 
(EPSBD) Proceedings indicated that the appellant was on 
active duty.  The Army National Guard Retirement Credits 
Records indicates credit points for inactive duty for 
training and for active duty or active duty for training.  
Finally, his service has not been verified.  This is 
important prior to adjudication of the claim.  If the 
appellant served on active duty for training (ACDUTRA), 
service connection may be warranted if the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty.  However, if the 
appellant's service was inactive duty for training 
(INACDUTRA), service connection may be warranted only if the 
individual concerned was disabled or died from injury 
incurred or aggravated in line of duty.  See 38 C.F.R. 
§ 3.6(a).  Therefore, verification of the appellant's service 
is necessary.  


Based on the foregoing, this claim is REMANDED for the 
following:

1.  The RO should contact the Department 
of the Army; Office of the Adjutant 
General; U.S. Army Reserve Components 
Personnel and Administration Center; St. 
Louis, Missouri 63132 and ask that 
organization to provide verification of 
the veteran's ACDUTRA and/or  INACDUTRA 
service.  Specifically, the exact dates 
that the appellant served on ACDUTRA or 
INACDUTRA should be provided and it 
should be indicated if the specific duty 
was ACDUTRA or INACDUTRA.  

2. When the above development has been 
completed, the case should again be 
reviewed by the RO.  If the determination 
remains adverse to the appellant, he 
should be furnished a supplemental 
statement of the case which includes a 
summary of the evidence, the applicable 
laws and regulations specific to 
aggravation and ACDUTRA or INACDUTRA, and 
the reasons for the decision.  


Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome on this matter.  The 
veteran need take no further action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


